Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 4 recites “a layer thickness calculation unit configured to …” and “a display unit configured to …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification [0016-0020] Fig. 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites formula 1 but the definition for “dt” and “n” are missing in the limitation. Furthermore, the label of η and definition ηvis are not consistent in the claim. Clarification is needed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a computer storage medium. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture.

Step 2A Prong One
Claim 1 recites 
a layer thickness calculation process for calculating the layer thickness of the elements from a simultaneous equation indicating a relationship between stress in a normal direction and a fluid viscosity in the elements without considering a fluid flow in a thickness direction of the layer thickness under a condition that stresses in the normal direction and a tangential direction are balanced at an interface of respective layers and a flow velocity at the interface is continuous; (math concept)
a display process for displaying a calculation result of the layer thickness calculation process for each layer in a flow direction and a width direction of the multilayer fluid from an upstream side of a junction of each layer to a downstream side of the junction.  (output)
The claimed concept is a method of calculating the layer thickness of the elements based on mathematic relationship directed to “Mathematical Concepts” grouping.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The displaying step of a model is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “computer”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0016-0020] Fig. 1 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computer-readable non-transitory storage medium storing the multilayer fluid analysis program according to claim 1, wherein the layer thickness is calculated in the layer thickness calculation process by solving a balance equation of the stress in the normal direction represented by the following simultaneous equation: [Formula 1]  

    PNG
    media_image1.png
    83
    623
    media_image1.png
    Greyscale

 where p denotes a pressure in each layer, η denotes a viscosity, h denotes a layer thickness, 1 denotes a layer number, and the Formula 1 is a simultaneous differential equation in which layers are simultaneous from a first layer to an lth layer.(math concept)

Same conclusion for independent claims 3-4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-4 are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (NPL: Three-dimensional nonisothermal simulation of multi-layer extrusion processes of polymer melts, 2006), hereinafter Zhang.

Claim 1. A computer-readable non-transitory storage medium storing a multilayer fluid analysis program for analyzing a multilayer fluid as 2.5 dimensions in which each layer is divided into elements and each of the elements has information about a layer thickness in a finite element model for the multilayer fluid, the multilayer fluid analysis program allowing a computer to function as: 
Zhang: (page 1258) “In this paper, the whole two-layer coextrusion channel is simulated using a finite element method with 3-D nonisothermal generalized Newtonian model.”
Zhang: (page 1259 section 3) “Figure 1 shows the simulation flow chart for multiplayer flow used in this study. The equations are solved with a 3-D finite element algorithm using hexahedral elements.”
Zhang discloses a layer thickness calculation process for calculating the layer thickness of the elements from a simultaneous equation indicating a relationship between stress in a normal direction and a fluid viscosity in the elements without considering a fluid flow in a thickness direction of the layer thickness under a condition that stresses in the normal direction and a tangential direction are balanced at an interface of respective layers and a flow velocity at the interface is continuous; 
Zhang: (page 1258 section 2)

    PNG
    media_image2.png
    758
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    625
    media_image3.png
    Greyscale

Zhang discloses a display process for displaying a calculation result of the layer thickness calculation process for each layer in a flow direction and a width direction of the multilayer fluid from an upstream side of a junction of each layer to a downstream side of the junction.  
Zhang: (page 1260 section 4)

    PNG
    media_image4.png
    813
    982
    media_image4.png
    Greyscale


Regarding Claim 4, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 3. A computer-readable non-transitory storage medium storing a multilayer fluid analysis program for analyzing a multilayer fluid as 2.5 dimensions in which each layer is divided into elements and each of the elements has information about a layer thickness in a finite element model for the multilayer fluid, the multilayer fluid analysis program allowing a computer to function as: 
Zhang: (page 1258) “In this paper, the whole two-layer coextrusion channel is simulated using a finite element method with 3-D nonisothermal generalized Newtonian model.”
Zhang: (page 1259 section 3) “Figure 1 shows the simulation flow chart for multiplayer flow used in this study. The equations are solved with a 3-D finite element algorithm using hexahedral elements.”
Zhang discloses a heat flow calculation process for calculating heat flow data of the elements from an equation indicating a relationship between a flow rate and a surface area in the elements without considering a fluid flow in a thickness direction of the layer thickness under a condition that stresses in a normal direction and a tangential direction are balanced at an interface of respective layers and a flow velocity at the interface is continuous; 

Zhang: (page 1258 section 2)

    PNG
    media_image2.png
    758
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    503
    625
    media_image3.png
    Greyscale

Zhang discloses a display process for displaying a calculation result of the heat flow calculation process for each layer in a flow direction and a width direction of the multilayer fluid from an upstream side of a junction of each layer to a downstream side of the junction.  
Zhang: (page 1260 section 4)

    PNG
    media_image5.png
    352
    608
    media_image5.png
    Greyscale


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection(s) under 35 U.S.C. 112(b) and 101.
The following is a statement of reasons for the indication of allowable subject matter: 
Zhang et al (NPL: Three-dimensional nonisothermal simulation of multi-layer extrusion processes of polymer melts, 2006) teaches a three-dimensional, nonisothermal, generalized Newtonian polymeric fluid flow (LPDE/PS) in coextrusion dies was simulated using the finite element method with evolutionary technique.
McIntyre et al (NPL: Spin-coating of vertically stratified thin liquid films, 2010) teaches a model includes gravitational, van der Waals, capillary and viscous forces, differences in liquid layer properties and evaporation/condensation effects. The lubrication theory is used to derive an axisymmetric model for the spincoating of two immiscible vertically stratified Newtonian thin films.
Anturkar et al (NPL: Stability of multilayer extrusion of viscoelastic liquids, 1990) teaches a linear stability analysis of multilayer plane Poiseuille flow of Oldroyd-B liquids with shear rate dependent viscosities is performed for an arbitrary number of layers.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 2. “wherein the layer thickness is calculated in the layer thickness calculation process by solving a balance equation of the stress in the normal direction represented by the following simultaneous equation: [Formula 1]  

    PNG
    media_image1.png
    83
    623
    media_image1.png
    Greyscale

 where p denotes a pressure in each layer, q denotes a viscosity, h denotes a layer thickness, 1 denotes a layer number, and the Formula 1 is a simultaneous differential equation in which layers are simultaneous from a first layer to an lth layer.  
in combination with the remaining elements and features of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148